DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 11, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konno et al. (US 2018/0115288) (herein after Konno).
Re claim 1, Konno discloses:
“an amplifier configured to amplify a signal” (Fig. 1, element 4);
 “a filter circuit configured to filter the amplified signal” (Fig. 1, element 6);
“a coupler configured to deliver a feedback signal with respect to the filtered signal” (Fig. 1, element 7);
“an antenna configured to radiate the filtered signal to an outside” (Fig. 1, element 8);
“a communication circuit configured to generate the signal, wherein the communication circuit is configured to:
generate a signal, using specified information;

“obtain a first feedback signal and a second feedback signal with respect to signals amplified through the amplifier, from the coupler” (Fig. 1, elements 102, 103; para. 0040, 0043, 0045); and
“determine whether there is an error in a signal transmitted to an external apparatus, based on the specified information, magnitude information of the first feedback signal, and frequency information of the second feedback signal” (Fig. 1, element 101; para. 0053, 0054, 0056-0058; wherein the band limiting unit passes the same frequency band of the transmission signals as the BPF 6 teaches utilizing the “frequency information”).
Re claim 11, see corresponding claim 1 above.
Re claim 5, Konno further implies the teaching of “wherein the first feedback signal is a feedback signal for the signal amplified through the amplifier, and whether the second feedback signal is a feedback signal for a reflection signal of the amplified signal” in Fig. 1, wherein feedback 102 directly from output of amplifier 4 teaches the claimed “first feedback signal” and feedback 103 which is input to antenna 8, teaches “a reflection signal of the amplified signal” since practically there is inherent reflection from the antenna.
Re claim 6, Konno further implies “wherein the reflection signal is a signal reflected from the antenna” in similar reasoning in claim 5 above.
Re claim 15, see corresponding claim 5 for similar claimed subject matter.
Re claim 9, Konno further implies “wherein the specified information includes information about a frequency and a magnitude of the signal transmitted to the external apparatus” in para. 0036, 0037, 0050, 0057; wherein the determination of pass band teaches the claimed “information about a frequency”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno in view of Sekino (US 2010/0172398).
Re claim 7, Konno discloses almost all claimed subject matter in claim 7, as stated above, except for “wherein the coupler is a bidirectional coupler that delivers a feedback signal of each of the amplified signal and the reflection signal to the communication circuit”.
Seikino discloses one of particular coupling for implementation as transceiver which teaches such claimed subject matter in Fig. 2, para. 0031, 0035.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have understood that such claimed subject matter would have been application specific (i.e. the transmitter of Konno is utilized in a transceiver of base station).
Re claim 8, Konno further discloses “wherein the filter circuit includes a duplexer that radiates a signal delivered from the amplifier to the antenna” in Fig. 1, elements 7, 8.
Konno differs from the claimed invention in that Konno does not explicitly disclose “delivers a signal received through the antenna to the communication circuit”.
Seikino, in similar of endeavor, discloses “delivers a signal received through the antenna to the communication circuit” in Fig. 1, 2, para. 0027-0029, 0040.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Seikino into Konno so as to provide utilization in a transceiver for, i.e. base station.
Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno in view of OTA et al. (US 2018/0175808) (hereinafter Ota).
Re claim 2, Konno discloses almost all claimed subject matter in claim 2, as stated above, except for “wherein the communication circuit determines that there is the error in the transmitted signal, when a magnitude of the first feedback signal differs from a specified magnitude by a specified value or more or when a frequency of the second feedback signal does not correspond to a specified frequency”.
In similar field of endeavor, Ota discloses an alternative method for determining error in the transmitted signal by comparing the feedback signal with a target value (para. 0053).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Ota into Konno as alternative and predictable result would have been expected.
Re claim 12, see corresponding claim 2 for similar claim subject matter.
Allowable Subject Matter
Claims 3, 4, 10, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muller et al. (US 2005/0105642)
McCallister et al. (US 2011/0092173)
Sperlich et al. (US 2008/0144539)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAC V HA/           Primary Examiner, Art Unit 2633